DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 1/5/22.
	Applicant’s amendment to claims 1 and 20 is acknowledged.
	Claims 2, 4 and 5 are cancelled.	
	Claims 1, 3 and 6-21 are pending and claims 6, 16 and 17 are withdrawn.
Claims 1, 3, 7-15 and 18-21 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kuo et al., US Publication No. 2017/0338212 A1 (e.g. See light blocking structure between light emitting units in figs. 21-23)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7-15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen[1] et al., US Publication No. 2017/0222107 A1 (of record) in view of Hayashi, US Publication No. 2018/0212128 (of record), Lee, US Publication No. 2017/0200706, Koike et al., US Patent No. 6,345,903 B1 (of record) and Chen[2], US Publication No. 2017/0098743 A1 and Akimoto et al., US Publication No. 2014/0191258 A1 (from the IDS).

Regarding claim 1:
Chen[1], in fig. 18B, shows the light-emitting devices are singulated into individual light-emitting units.  Chen[1] is silent regarding a second light-emitting unit in the light emitting device.
In an analogous art, Hayashi teaches light-emitting devices can be singulated linearly or in a grid shaped manner.  See Hayashi at para. [0046].
One of ordinary skill in the art performing singulation linearly in Chen[1] would form light emitting devices comprising more than one light emitting unit, -i.e. a second light-emitting unit as recited in the claim.


Chen[1] teaches:
1.  A light-emitting device comprising (see fig. 18B and element labels in fig. 16C):
a first light-emitting unit (10 at middle) having a first top surface, a first side surface and a first bottom surface;
a second light-emitting unit (10 at right) having a second top surface, a second side surface and a second bottom surface;
a first pair of conductive electrodes disposed under the first bottom surface (e.g. In fig. 18B only one conductive electrode shown, but obvious to one of ordinary skill in the art to form a pair of conductive electrodes because Chen[1] teaches a pair of conductive electrodes (14) in figs. 2D, 12A, 17A); 
a second pair of conductive electrodes disposed under the second bottom surface (e.g. In fig. 18B only one conductive electrode shown, but obvious to one of ordinary skill in the art to form a pair of conductive electrodes because Chen[1] teaches a pair of conductive electrodes (14) in figs. 2D, 12A, 17A);
a first optic structure (201 at middle) having a first outer side surface, and covering the first top surface and the first side surface;
a second optic structure (201 at right) having a second outer side surface, and covering the second top surface and the second side surface;
a first light-transmitting structure (202 at middle) having a third outer side surface, and covering the first optic structure;
a second light-transmitting structure (202 at right) having a fourth outer side surface, and covering the second optic structure; and
a light-blocking structure (30, “reflective structure”), in top view, fully surrounding (e.g. See fig. 3A, the light blocking structure 30 fully surrounding two sides of the LED disposed under 20.  Also the light blocking structure 30 fully surrounding all sides of the LED obvious from fig. 1A, 1B, 1E, 3F and 3G) the first light-emitting unit (10 at middle) and the second light-emitting unit (10 at right) without directly contacting the first side surface and the second side surface, 
…
wherein the first outer side (e.g. of optic structure 201 in middle) surface is parallel to the first side surface (e.g. of LED 10 at middle) and coplanar to the third outer side (e.g. of light-transmitting structure 202 in middle) surface in a cross-sectional view; and
wherein the light-blocking structure (30) is configured to isolate (e.g. physical separation shown in fig.18B) the first light-transmitting structure and the second light-transmitting structure from each other …   See Chen[1] at para. [0001] – [0108], figs. 1-18.


    PNG
    media_image1.png
    332
    661
    media_image1.png
    Greyscale

In a first interpretation, Chen[1] teaches:
(see fig. 18B annotated above) wherein the light-blocking structure (30) is separated from the first side surface (e.g. of middle LED 10) by a first gap filled with the first optic structure (201 middle), and separated from the second side surface (e.g. of right LED 10) by a second gap filled with the second optic structure (201 right).
Chen[1], in fig. 18B, teaches 3 separate LEDs resulting in a separated light-blocking structures (30) between adjacent LEDs.
 In an alternative interpretation, it would have been obvious to one of ordinary skill in the art to integrate the 3 separate LEDs such that the light-blocking structure is shared between the LEDs as evidenced by Lee, US Publication No. 2017/0200706.
Lee, in fig. 23, teaches integrating a plurality of LEDs (30) to form a light source module or display module.  A light-blocking structure (62) is shared between each of the plurality of LEDs (30).  See Lee at para. [0143] – [0146], also see para. [0002] – [0003].
One of ordinary skill in the art would be motivated to modify Chen[1] with Lee to integrate the 3 separate LEDs because Lee teaches a plurality of LEDs is needed to form light source module or display module.  See Lee at para. [0002] – [0003],
One of ordinary skill in the art modifying Chen[1] with Lee to integrate the 3 separate LEDs would form a light-blocking structure is shared between the LEDs such that “the light-blocking structure is separated from the first side surface by a first gap filled with the first optic structure, and separated from the second side surface by a second gap filled with the second optic structure”, as recited in the claim.

Further regarding claim 1:
Chen[1] is silent “wherein the light-blocking structure is configured…to block different color lights emitted by the first light-transmitting structure and the second light-transmitting structure from being affected by each other”.
In analogous art, Koike, in fig. 7, teaches a reflection frame (21) similar to Chen[1]’s reflective structure.  Koike further teaches “Thus, even when a plurality of the surface-mount type light emitting diodes 11 are placed adjacent to each other, light emitted from one light emitting diode can be blocked by the upper edge 26 of the reflection frame 21 of the other light emitting diode. It is therefore possible to prevent luminescent colors of both the light emitting diodes from being mixed together”.  See Koike at col 5, ln 39–67. 
Thus, Koike teaches a reflection frame or reflective structure can “block different color lights emitted by the first light-transmitting structure and the second light-transmitting structure from being affected by each other”, as recited in the claim.

Chen[1] does not expressly teach:
wherein the first light-transmitting structure includes a first wavelength-converting material, the second light-transmitting structure includes a second wavelength- converting material different from the first wavelength-converting material, and the first optic structure and the second optic structure are devoid of wavelength-converting material.
	Chen[1] teaches the optic structures (201) contain wavelength-converting material and the light-transmitting structures (202) do not contain wavelength-converting material at para. [0049] –[0051].
	Chen[1] does not expressly teach the light transmitting structures include wavelength-converting material and the optic structures are devoid of wavelength-converting material.
	
	In an analogous art, Chen[2] teaches:
	In fig. 1, the wavelength-converting material (201) is disposed directly above the light-emitting unit and a transparent layer (202) devoid of wavelength-converting material is formed at the top.
	In fig. 2, a transparent layer (202) devoid of wavelength-converting material is disposed directly above the light-emitting unit and a wavelength-converting material (201) is formed at the top.  See Chen[2] at para. [0046] – [0063].
	The location of the wavelength-converting material in Chen[2]’s fig. 1 corresponds to the location of the wavelength-converting material in Chen[1]’s fig. 18B.
	The location of the wavelength-converting material in Chen[2]’s fig. 2 corresponds
to the location of the wavelength-converting material recited in the claim.
	One of ordinary skill in the art would be motivated to modify Chen[1] to reverse the position of the wavelength-converting material such that the optic structures disposed directly above the light-emitting unit are devoid of wavelength-converting material and the wavelength-converting material is formed at the top in the light-transmitting structures, to arrive at the limitations of claim 1, because Chen[2] teaches such a configuration as shown in fig. 2 has the following advantage:  
	“One benefit of this embodiment is that the operation temperature of the phosphor layer 201 is lowered because the heat generated from the LED semiconductor die 10 and subsequently transferred to the phosphor layer 201 is alleviated by the transparent spacer layer 202. Thus, the phosphor layer 201 operating at a lower temperature achieves higher conversion efficiency.”  See Chen[2] at para. [0063].
	Furthermore, MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, VI.  Reversal, Duplication, or Rearrangement of Parts, indicates mere reversal of the essential working parts of a device involves only routine skill in the art.  
	In an analogous art, Akimoto, in fig. 12C, teaches light transmitting structures (32, 33, 34) formed above three light emitting units (10), respectively.  The first wavelength-converting material (of 32), the second wavelength-converting material (of 33) and the third wavelength-converting material (of 34) include different materials.  See Akimoto at para. [0166] – [0174], fig. 12C.  Thus, Akimoto teaches the limitation “wherein the first light-transmitting structure includes a first wavelength-converting material, the second light-transmitting structure includes a second wavelength- converting material different from the first wavelength-converting material”
	

	Chen[1] further teaches:
3.  The light-emitting device of claim 1, wherein the light-blocking structure (30) is in direct contact with the first outer side surface (e.g. of first optic structure 201 in middle) and the third outer side surface (e.g. of first light-transmitting structure 202 in middle), fig. 18B.

Regarding claim 7:
	It would have been obvious to one of ordinary skill in the art to form “the first light-transmitting structure (202) and the light-blocking structure (30) have different shapes of outer surroundings in a top view” based on Chen[1]’s top views in fig, 4A, also see figs. 2B and 3A.

	Chen[1] further teaches:
8.  The light-emitting device of claim 1, wherein the first pair of conductive electrodes includes a third bottom surface not flush with the first light-transmitting structure (e.g. Modifying Chen[1]’s fig. 18B to form a pair of conductive electrodes (14) as shown in figs. 2D, 12A, 17A, would teach the limitations of claim 8 because in Chen[1]’s fig. 18B the conductive electrode is not flush with first light-transmitting structure 202 in middle.) 

9.  The light-emitting device of claim 1, wherein the first pair of conductive electrodes includes a third bottom surface not flush with the lightblocking structure (e.g. Modifying Chen[1]’s fig. 18B to form a pair of conductive electrodes (14) as shown in figs. 2D, 12A, 17A, would teach the limitations of claim 9 because in Chen[1]’s fig. 18B the conductive electrode is not flush with the light blocking structure 30.) 

10.  The light-emitting device of claim 1, wherein the lightblocking structure (30) includes an outermost side surface (e.g. horizontal outermost side surface is perpendicular, e.g. see fig. 4A) not parallel with the third outer side surface (e.g. vertical side surface of first light-transmitting structure 202 at middle).

11.  The light-emitting device of claim 1, wherein the first light-transmitting structure (202 at middle) has a third top surface, the second light-transmitting structure (202 at right) has a fourth top surface, the light-blocking structure (30) has a fifth top surface, and the third top surface is substantially coplanar with the fifth top surface (e.g. the top surfaces of 202 and 30 are coplanar in fig. 18B)

12.  The light-emitting device of claim 11, wherein the fourth top surface is substantially coplanar with the fifth top surface (e.g. the top surfaces of 202 and 30 are coplanar in fig. 18B)

13.  The light-emitting device of claim 1, wherein the first optic structure (201 at middle) has a third bottom surface, the second optic structure (201 at right) has a fourth bottom surface, the lightblocking structure (30) has a fifth bottom surface, and the third bottom surface is substantially coplanar with the fifth bottom surface (e.g. the bottom surfaces of 21 and 30 are coplanar in fig. 18B).

14.  The light-emitting device of claim 13, wherein the fourth bottom surface is substantially coplanar with the fifth bottom surface (e.g. the bottom surfaces of 21 and 30 are coplanar in fig. 18B).

15.  The light-emitting device of claim 13, wherein the first bottom surface is substantially coplanar with the third bottom surface and the second bottom surface is substantially coplanar with the fourth bottom surface (e.g. the bottoms surfaces of the light-emitting units 10 and the optic structures 201 are coplanar in fig. 18B)

18.  The light-emitting device of claim 1 further comprising: (see fig. 18B) a third light-emitting unit (10 at left) having a sixth top surface and a third side surface;
a third optic structure (201 at left) having a fifth outer side surface and covering the six top surface and the third side surface; and
a third light-transmitting structure (202 at left) having a sixth outer side surface and covering the third optic structure.

19.  The light-emitting device of claim 18, wherein the light-blocking structure (30) surrounds the third light-emitting unit (10 at left) and covers the fifth outer side surface (of 201 at left) and the sixth outer side surface (of 202 at left), fig. 18B.

Regarding claim 20:
Chen[1] teaches a third light-emitting unit (10 at left).  One of ordinary skill in the art modifying the teachings of Chen[1] with Akimoto would form “wherein the third light-transmitting structure includes a wavelength-converting material different from that of the first light-transmitting structure” because Akimoto teaches three different wavelength-converting materials as applied to claim 1 above.

	Chen[1] further teaches:
21.  The light-emitting device of claim 1, wherein the light-blocking structure (30) is in direct contact with the third outer side surface (e.g. of first light-transmitting structure 201 at middle) and the fourth outer side surface (e.g. of first light-transmitting structure 201 at right), fig. 18B.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chen[1] with the teachings of Hayashi because when singulating to form a light emitting device, the singulation can be formed linearly to form a plurality of light emitting units or in a grid-shaped matter to form individual light emitting units.  See Hayashi at para. [0046].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chen[1] with the teachings of Lee because (i) a plurality of LEDs is needed to form light source module or display module (e.g. Lee at para. [0002] – [0003]); and (ii)  a light blocking structure (e.g. blocking walls 62) may function as members that reflect light and prevent the light-transmitting film 60 from being deflected (e.g. Lee at para. [0145]). 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chen[1] with the teachings of Koike because a light blocking structure such as a reflection frame has the advantage that:  “Thus, even when a plurality of the surface-mount type light emitting diodes 11 are placed adjacent to each other, light emitted from one light emitting diode can be blocked by the upper edge 26 of the reflection frame 21 of the other light emitting diode. It is therefore possible to prevent luminescent colors of both the light emitting diodes from being mixed together”.  See Koike at col 5, ln 39–67. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chen[1] with the teachings of Chen[2] because “One benefit of this embodiment is that the operation temperature of the phosphor layer 201 is lowered because the heat generated from the LED semiconductor die 10 and subsequently transferred to the phosphor layer 201 is alleviated by the transparent spacer layer 202. Thus, the phosphor layer 201 operating at a lower temperature achieves higher conversion efficiency.”  See Chen[2] at para. [0063].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chen[1] with the teachings of Akimoto because (i) “…the green light from the first fluorescent body layer 32, the red light from the second fluorescent body layer 33 and the blue light from the third fluorescent body layer 34 are mixed, and white color or light bulb color is obtained” (e.g. Akimoto at para. [0171]); and (ii) the problem of chromaticity variation can be addressed (e.g. Akimoto at para. [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
5 July 2022